Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156670(82)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  In re RHEA BRODY LIVING TRUST, dated                                                                                Justices
  January 17, 1978, as amended.
  _______________________________________

  ROBERT BRODY,
           Intervenor-Appellant,
                                                                    SC: 156670
  v                                                                 COA: 330871
                                                                    Oakland PC: 2015-361379-TV
  CATHY B. DEUTCHMAN,
            Petitioner-Appellee,
  and

  MICHAEL BARTON, Special Fiduciary,
           Intervenor,
  and

  JAY BRODY,
             Intervenor-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Probate and Estate Planning
  Section of the State Bar of Michigan to file a brief amicus curiae is GRANTED. The
  amicus brief submitted on January 10, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2018

                                                                               Clerk